Citation Nr: 1642926	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  04-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU) prior to May 3, 2007.


REPRESENTATION

Veteran represented by:	Robert Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to December 1970.  He served in Vietnam from April to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Oakland, California.

In the June 2002 rating decision, the Veteran's claim for an increased rating for bipolar disorder, in excess of 30 percent, was denied. A claim of service connection for posttraumatic stress disorder (PTSD) was also denied. Finally, the decision denied the Veteran's claim for TDIU, finding that the evidence submitted was not new and material.  

In February 2006, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In June 2006 and April 2008, the Board remanded the Veteran's case to the RO for further development.

In May 2011, the Board denied the claim for a higher rating for bipolar disorder for the periods prior to and after May 3, 2007 and denied entitlement to a TDIU rating. The Board granted service connection for PTSD. The Veteran appealed the decision regarding the denial of a higher rating for his bipolar disorder and entitlement to a TDIU to the United States Court of Appeals for Veterans Claim (Court). In August 2011, the Court granted the Joint Motion for partial remand filed by representatives for both parties, vacated the Board's decision regarding those issues, and remanded the claims to the Board for further proceedings consistent with the Joint Motion (The Court did not disturb the grant of service connection for PTSD). 

In an August 2012 decision, the Board denied a rating higher than 30 percent from March 9, 2001 to May 2, 2007 for the Veteran's psychiatric disability. The Veteran was granted a rating of 70 percent for his psychiatric disability since May 3, 2007 and granted the claim for a TDIU as of June 25, 2010. The Veteran appealed this decision to the Court. The Court issued a memorandum decision in August 2013 that vacated the August 2012 Board decision to the extent claims were denied, and remanded the claims for further adjudication.

In an April 2014 decision, the Board denied entitlement to a rating higher than 30 percent for the service connected psychiatric disability manifested by bipolar disorder and PTSD from March 9, 2001 to May 2, 2007 and a rating higher than 70 percent from May 3, 2007. The Board also granted TDIU as of May 3, 2007 and remanded the issue of entitlement to TDIU prior to May 3, 2007. The Veteran appealed this decision to the Court. The Court issued a memorandum decision in June 2015 that affirmed the issue of entitlement to a rating higher than 30 percent for the service connected psychiatric disability manifested by bipolar disorder and PTSD from March 9, 2001 to May 2, 2007 and dismissed the issue of entitlement to a rating higher than 70 percent from May 3, 2007. 

The case was returned to the Board in August 2015, at which time the Board remanded the claim for additional development.  The RO has complied with the remand directives.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. From March 9, 2001 to May 2, 2007, the Veteran was service connected for bipolar disorder evaluated as 30 percent disabling. 

2. From March 9, 2001 to May 2, 2007, the Veteran did not meet the schedular criteria for TDIU.  The Director of Compensation Service has denied an extraschedular TDIU.

3.  From March 9, 2001 to May 2, 2007, the Veteran's service connected disability alone, was not shown to preclude him from securing and following a substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

From March 9, 2001 to May 2, 2007, the criteria for the assignment of a TDIU rating, to include on an extraschedular basis, are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein. There is no issue as to providing an appropriate application form or completeness of the application. The Veteran has been provided notice of information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate this claim.  

The Veteran was provided the opportunity to present pertinent evidence and testimony at a hearing in February 2006. The actions of the Veterans Law Judge at the hearing supplemented the VCAA and complied with any hearing related duties. 38 C.F.R. § 3.103 (2015).

Pursuant to the Board's April 2014 remand order, the issue of entitlement to a TDIU on an extraschedular basis was referred to the Director of Compensation Service (Director) for review. The Director provided an opinion in April 2015 addressing extraschedular consideration for the claim for a TDIU. Therefore, the directives in the August 2014 Board remand have been substantially completed.

The Board again remanded this case in August 2015 in order for the AOJ to obtain the Veteran's vocational and rehabilitation records.  The AOJ made a request for these records in December 2015 and in a February 2016 memorandum of unavailability, VA notified that the records were destroyed in the FY 2000 project.  The AOJ has complied with the remand directives.   

There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Law and analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340 and 4.16(a). If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321 (b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose, 4 Vet. App. at 363.

Initially, the Board notes that the Veteran's service-connected disability prior to May 2, 2007 was bipolar disorder, rated at 30 percent. Consequently, he did not meet the requirements for a schedular TDIU under 38 C.F.R. § 4.16 (a).

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16 (b), the Board has no authority to award TDIU under § 4.16(b) in the first instance. Rather, the rating board must submit to the Director, Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In the April 2014 Board decision, the Board denied entitlement to a rating in excess of 30 percent for bipolar disorder for the time period under review.  This decision was affirmed by the Court in a June 2015 memorandum decision.  However, entitlement to an extraschedular TDIU remains on appeal.  

The instant claim for TDIU was filed in March 2001 and TDIU was granted effective May 3, 2007.  Therefore, the Board will only discuss the Veteran's entitlement to TDIU during that time period.

In a February 2001, mental health client registration form, it was noted that the Veteran had primary diagnoses of polysubstance dependence and abuse in early remission and depression and a secondary diagnosis of personality disorder.  He was assigned a GAF score of 60.  The examiner noted that he was a law school graduate and has been employed as an attorney in the past but was most recently employed at a restaurant.  It was noted that the Veteran had significant impairment in "education/occupation/job."

The record shows that the Veteran underwent vocational and rehabilitational evaluation in 2001.  Although those records could not be associated with the claims file, they are discussed in a May 2012 private psychological opinion.  Specifically, that opinion states that a May 2001 vocational evaluation showed the Veteran experienced problems with missed appointments and had recently been incarcerated and in an alcohol and drug recovery facility.  Prior to his incarceration, the Veteran was employed as a dishwasher in a restaurant.  The record also notes that the Veteran underwent vocational testing that showed his vocabulary at the 99th percentile, reading comprehension at the 62nd percentile, overall reading skills at the 84th percentile, spelling skills at the 90th percentile, arithmetic functioning was at the 77th percentile, and non-verbal abstract reasoning was at the 60th percentile.  A July 2001 document indicated that the Veteran was likely to experience difficulties with following instructions, rapid work pace, providing exacting performance, addressing emergency circumstances, engaging in competitive work, working around others, and working with others.  

In an August 2001 letter from the VA, the Veteran was informed that his disabilities were too severe to offer vocational services.  

The Veteran underwent a VA examination in May 2002.  The examiner diagnosed the Veteran with bipolar disorder, by history.  The Veteran reported that he was an attorney but had been disbarred a few years prior.  Since his disbarment, he worked in a series of menial jobs and was presently working as a dishwasher in a restaurant.  A mental status examination showed the Veteran's speech was within normal limits, he was cooperative and affable, and appeared asymptomatic with no significant evidence of depression of anxiety.  He had no evidence of hallucination of delusions during the examination, but the Veteran reported a long history of auditory and visual hallucinations.  The examiner noted that the Veteran stated that "mentally, he would be able to practice law again if he could get himself together."

The examiner ruled out antisocial personality disorder and found that no significant evidence of PTSD.  Specifically, the examiner stated that he found "no significant evidence of any sort of mental disorder.  [The Veteran] does seem to have some antisocial tendencies. He is obviously not unemployable since he is currently working. His current employment is rather marginal, but he is gainfully employed."

A Board hearing was conducted in February 2006.  The Veteran testified that he was presently working at a local restaurant.  He also stated that he went to law school and became an attorney and practiced criminal law for two years.  After his disbarment, he held various positions in the labor field.  He stated that he had not worked full time since 1987, when he practiced law.  The Veteran further reported that he went through VA vocational rehabilitation services but was told that he could not complete their program due to his schizophrenia.  Regarding income, the Veteran stated that he had no income in 2001 and 2002 and earned $4488 in 2003, $3000 in 2004, and $1908 in 2005.   The Veteran stated that he is unable to work a normal 40 hour week in a traditional structured setting because he is unable to be around other people.

The Veteran's employer also testified at the Board hearing.  She stated that the Veteran's position at her restaurant consisted primarily of cleaning up.  When he began the position, he worked regular shifts but he was unable to be around the other employees, so he shifted to working while the restaurant was closed.  She testified that the Veteran works approximately 10 hours in every two week period.  

A May 2006 treatment record indicates that the Veteran was working as a dishwasher and a janitor.  In a July 2006 statement, the Veteran reported that he suffered a stroke and emergency neurosurgery in June 2006 and was hospitalized and no longer able to work and had difficulty concentrating.  

The Veteran underwent a VA examination in May 2007, at which time the examiner noted again that the Veteran was an attorney who was disbarred after involvement in a motorcycle gang and problems with drugs and alcohol. Since that time, the Veteran "scrapes by the best he can, working in a restaurant."  

In a September 2007 addendum report regarding employability, the examiner opined:

I cannot say at this time he is unemployable.  His schizoaffective disorder is serious, as is consistent with the assigned GAF rating, however, the Veteran has chosen to live his life where he is and not be involved in any kind of treatment.  I would expect his condition to improve with psychiatric treatment. He is not seen as motivated to attempt work. 

The Veteran submitted a private psychiatric report in May 2012.  The psychologist provided a comprehensive review of the Veteran's treatment records, history, VA examinations, and lay statements.  Regarding the Veteran's employability during the period in question, the psychologist stated the Veteran "as likely as not was unemployable and met past and current VA criteria for 100 percent disability after 1986." In support of her opinion, the psychologist noted that although the Veteran was employed during this time period, it was marginal employment and the combination of his symptoms of schizophrenia, traumatic brain injury, and PTSD led to the behaviors associated with his disbarment in 1986 and he was subsequently unable to maintain substantially gainful employment and was totally and permanently disabled by 1991.   

In April 2015, the Director of Compensation Service provided an opinion that denied an extraschedular evaluation for a TDIU.  The letter noted that the totality of the evidence did not support the criteria for an extra-schedular finding of unemployability.  Specifically, the record prior to May 3, 2007 only indicates a difficulty in gaining and maintaining employment.  Although the Veteran filed for TDIU on five occasions from 1991 through 2009, this indicates only a difficulty, not preclusion.  The opinion also noted that the Veteran reported that he worked in a restaurant from October 1999 through June 2006, although the Veteran stated that he had been too disabled to work as of January 1987.  

A review of the evidence of record does not show entitlement to an extraschedular rating from March 9, 2001 to May 2, 2007.  The Board recognizes that in the May 2012 private treatment report, the psychologist found that the Veteran was unable to maintain substantially gainful employment after his disbarment in 1986.  However, the May 2002 and September 2007 VA examiners found the Veteran to employable, and the evidence shows he was employed throughout that time at a restaurant and as a janitor.  The Board recognizes that the Veteran's employment was considered marginal employment, but the symptoms of his bipolar disorder as found in the May 2002 VA examination do not reflect such a severity that would indicate that he was totally occupationally impaired due to his service-connected disorder or that employment beyond marginal employment was precluded by his bipolar disorder.  Further, contemporaneous with the time at least one examiner found the appellant had little incentive to seek or undertake employment.

The Board further notes that at the February 2006 Board hearing, the Veteran's employer testified that he was unable to work with other or longer hours at her restaurant.  The employer is competent to testify regarding her observations and the Board finds her testimony to be credible.  However, the Board finds the VA examiners' opinions to be more probative as to the severity of the Veteran's bipolar disorder and its impact on his employability.   

The Board may not reject medical determinations based on its own medical judgment. See generally Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (specifically referring to medical opinions). It is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight. Both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor. See Winsett v. West, 11 Vet. App. at 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. at 471-73 (1993); White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). The Board finds the May 2002 examination report and September 2007 VA addendum more probative than the May 2012 private treatment report on the question of unemployability for the time period in question.  While the May 2012 private opinion provided an extensive discussion of the Veteran's symptoms over more than a 40 year period, the May 2002 and September 2007 VA examination reports are pertinent specifically to the time period under review.  It is clear from the records that the Veteran has had extensive periods of drug and alcohol abuse in addition to variable mental health symptoms.  However, based on a review of the VA examiner's reports, during the time period in question, the Veteran's symptoms were not severe enough to preclude employment.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the BVA to assess the credibility and weight to be given to evidence." Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has also considered the Veteran's own statements that he was unable to work due to his service-connected bipolar disorder and the Board finds him to be competent to describe his symptomatology and credible in his assertions.  However, the preponderance of the evidence discussed above does not support the contention that his service-connected bipolar disorder alone precluded employment from March 9, 2001 to May 2, 2007.  As noted, this was also the finding of the Director, Compensation Service upon review of the pertinent record.

Additionally, although the Board is not bound by the April 2015 opinion of the Director of Compensation Service, the Board has reviewed his opinion in conjunction with this decision and finds that the Veteran is adequately compensated for the time period in question by the schedular criteria.  The VA examination reports, the Director's opinion, and the Board considered the criteria for an evaluation of his bipolar disorder, which included consideration of his occupational impairment.  The rating schedule provides higher ratings for symptoms and disability more severe than the Veteran's and found that his symptoms did not meet the rating for a higher criteria, including based on occupational impairment. Because the criteria in the rating schedule are adequate, an extraschedular rating is not warranted.

Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran for an extraschedular TDIU.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 38 C.F.R. § 4.16 (b); 38 C.F.R. § 3.321 (b)(1) (2015).


ORDER

Entitlement to a TDIU, including on an extraschedular basis, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


